DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 10, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duthel et al (US 2015/0256266).
As to claim 1, Duthel et al disclose (fig. 3) a method comprising: in an optical receiver (100), receiving a first photocurrent (photocurrent, current-based electrical signal) from a first photodetector (120a) and a second photocurrent (photocurrent, current-based electrical signal) from a second photodetector (120b), (paragraphs [0018], [0021], [0032]); amplifying the first photocurrent (photocurrent, current-based electrical signal) with a first amplifier (125a) to provide a first output signal (amplified current-based electrical signal), (paragraphs [0018], [0021], [0022], [0033]) and the second photocurrent (photocurrent, current-based electrical signal) with a second amplifier (125b) to provide a second output signal (amplified current-based electrical signal), (paragraphs [0018], [0022], [0033]); (360) adjusting (increased, decreased, alter, balance) a frequency response (responsivity g1, g2, i.e. gains) of a first path (first in-phase tributary path 120a & 125a) of the first photocurrent (photocurrent, current-based electrical signal) and a second path (second in-phase tributary path 120a & 125b) of the second 
As to claim 5, Duthel et al disclose (fig. 3) the method wherein the adjusting (increase, decrease, alter, balance) the frequency response (responsivity g1, g2, i.e., gains) is performed prior (prior) to the determining the difference (differences, output via differential amplifier 130a), (paragraphs [0014], [0019]-[0022]).
As to claim 6, Duthel et al disclose (fig. 3) the method further comprising: adjusting (increase, decrease, alter, balance) gain (g1, g2, i.e., gain) between the first photocurrent (photocurrent, current-based electrical signal) and the second photocurrent (photocurrent, current-based electrical signal) while adjusting (increase, decrease, alter, balance) the frequency response (responsivity g1, g2, i.e., gains), (paragraphs [0019]-[0021]).
As to claim 7, Duthel et al disclose (fig. 3) the method wherein the gain (g1, g2, i.e., gains) is adjusted (alter, balance) to reduce (decrease) a photodetector responsivity (responsivity, optical loss) between the first photodetector (102a) and the second photodetector (120b), wherein the photodetector responsivity (responsivity, optical loss) corresponds to a specific common-mode rejection ratio (CMRR) within the optical receiver (100), (paragraphs [0014]-[0015], [0019]-[0021], [0025]).
As to claim 10, Duthel et al disclose (fig. 3) an optical receiver (100) comprising: a transimpedance amplifier circuit (125a, 125b) configured to receive a first photocurrent (photocurrent, current-based electrical signal) from a first photodetector (120a) and a second 1, i.e. gain) of a first path (first in-phase tributary path 120a & 125a) of the first photocurrent (photocurrent, current-based electrical signal) and a second path (second in-phase tributary path 120b & 125b) of the second photocurrent (photocurrent, current-based electrical signal), (paragraphs [0032]-[0033]); and a subtraction circuit (130a) configured to determine a difference (differences, output via differential amplifier 130a) between the adjusted first photocurrent (amplified current based electrical signal) and the adjusted second photocurrent (amplified current based electrical signal), (paragraphs [0014], [0018], [0022]-[0024], [0032]-[0033]).
As to claim 14, Duthel et al disclose (fig. 3) the optical receiver (100) wherein the frequency response controller (360) is located prior (prior) to the subtraction circuit (130a), (paragraph [0033]).
As to claim 15, Duthel et al disclose (fig. 3) the optical receiver (100) further comprising: a gain controller (140a, 140b) configured to adjust (increase, decrease) gain (g1, g2, gains) between the first photocurrent (photocurrent, current-based electrical signal) and the second photocurrent (photocurrent, current-based electrical signal), (paragraphs [0023]) while the frequency response controller (360) adjusts (increase, decrease, alter, balance) the frequency response (responsitivity g1, g2 i.e., gains), (paragraph [0033]). 
. 
Claim Rejections - 35 USC § 103
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. 	Claims 2-4, 8-9, 11-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duthel et al (US 2015/0256266) in view of Griffith (US 2016/0238442).
14. 	As to claims 2, 11, Duthel et al disclose (fig. 3) the method wherein the adjusting the frequency response (responsivity g1, g2, i.e., gain), (paragraphs [0019]-[0021]) adjusts (increase, decrease, alter, balance) a location of one or both peaking amplitudes (amplitudes) to remove a difference (difference) in peaking amplitudes (amplitudes), (paragraphs [0035], [0037]). Duthel et al fail to disclose between a negative terminal and a positive terminal of each of the first amplifier and the second amplifier. Griffith discloses (fig. 2) a negative terminal (- terminal) and a positive terminal (+ terminal) of each of the first amplifier (U3) and the second amplifier (U6), (paragraphs [0027], [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duthel et al to include a negative terminal and a positive terminal of each of the first amplifier and the second amplifier as taught by Griffith in order to 
15. 	As to claim 3, Duthel et al disclose (fig. 3) the method wherein the location of the one or both peaking amplitudes (amplitudes) is adjusted (increase, decrease, alter, balance) to match (match) between the first path (first in-phase tributary of path 120a & 125a) and the second path (first in-phase tributary of path 120a & 125a), (paragraphs [0021], [0035]).
16.	As to claims 4, 13, Duthel et al disclose (fig. 3) the method wherein the adjusting (increase, decrease, alter, balance) the frequency response (responsivity g1, g2, i.e., gain), (paragraphs [0019]-[0021], [0033]). Duthel et al fail to disclose utilizing a variable capacitor and resistor in series to adjust a frequency response. Griffith discloses (fig. 2) a variable capacitor (C2) and resistor (R2) in series (series) to adjust (adjust) a frequency response (frequency response), (paragraph [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duthel et al to include utilizing a variable capacitor and resistor in series to adjust a frequency response as taught by Griffith in order to acquire an adjustable balance point for optimum common mode rejection about a frequency of choice, compensating for nonlinearity in the bandwidth of the circuits, (paragraph [0025] to Griffith).
17. 	As to claims 8, 17, Duthel et al disclose (fig. 3) the method wherein the gain (g1, g2, i.e., gains) is adjusted (increase, decrease, alter, balance), (paragraphs [0021]-[0022]). Duthel et al fail to disclose via a variable resistor. Griffith discloses a variable resistor (R14), (paragraph [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duthel et al to include a variable resistor as taught by Griffith in order to 
18. 	As to claims 9, 18, Duthel et al disclose (fig. 3) the method wherein the first path (first in-phase tributary path 120a & 125a) and the second path (second in-phase tributary path 120a & 125b)) each produce different frequency responses (responsivity g1, g2, i.e., gains), (paragraphs [0019]-[0022]). Duthel et al fail to disclose due to different parasitic characteristics between the first photodetector and the second photodetector. Griffith discloses different parasitic characteristics (capacitive loading, different currents, different gains, mismatch signal responses) between the first photodetector (PHD1) and the second photodetector (PHD2), (paragraphs [0031]), [0034]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duthel et al to include different parasitic characteristics between the first photodetector and the second photodetector as taught by Duthel et al in order to address the issue of common mode rejection of intensity noise by subtracting the resulting effective photocurrents to minimize the common mode intensity noise, (paragraph [0002]).
19. 	As to claim 12, Duthel et al disclose (fig. 3) the optical receiver (100) wherein the location of the one or both peaking amplitudes (amplitudes) is adjusted (increase, decrease, alter, balance) to match (match) between the first path (first in-phase tributary of path 120a & 125a) and the second path (first in-phase tributary of path 120a & 125a), (paragraphs [0021], [0035]).
20. 	As to claim 19, Duthel et al disclose (fig. 3) a frequency response circuit (360) in an optical receiver (100), (paragraph [0033]) comprising: a first amplifier (125a) having a first input (125a input side) and a first output (125a output side), (paragraphs [0021]-[0022]), wherein the first input (125a input side) is configured to receive a first photocurrent (photocurrent, current-based electrical signal) from a first photodetector (120a), (paragraphs [0018], [0021]), configured 1, g2, i.e. gains) of a first path (first in-phase tributary path 120a & 125a) of the first photocurrent (photocurrent, current-based electrical signal); a second amplifier (125b) having a second input (125b input side) and a second output (125b output side), wherein the second input (125b input side) is configured to receive a second photocurrent (photocurrent, current-based electrical signal) from a second photodetector (120b), to adjust (increase, decrease, alter, balance) a second frequency response (responsivity g1, g2, i.e. gains) of a second path (second in-phase tributary path 120b & 125b) of the first photocurrent (photocurrent, current-based electrical signal), (paragraphs [0018],[0021]-[0022]). Duthel et al fail to disclose (fig. 2) and wherein the first input and the first output are connected to a first variable capacitor and resistor in series and wherein the second input and the second output are connected to a second variable capacitor and resistor in series. Griffith discloses (fig. 2) and wherein the first input (input terminal 4) and the first output (output terminal 1) of the first amplifier (U3) are connected to a first variable capacitor (C2) and resistor (R4) in series (series) (paragraph [0027]), and wherein the second input (input terminal 4) and the second output (output terminal 1) are connected to a second variable capacitor (C5) and resistor (R16) in series (series) of the second amplifier (U6), (paragraphs [0027], [paragraph [0031]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duthel et al to include and wherein the first input and the first output are connected to a first variable capacitor and resistor in series and wherein the second input and the second output are connected to a second variable capacitor and resistor in series as taught by Griffith in order to facilitate balance of currents between the first current output signal of the first photodetector and the second current output signal of the second 
21. 	As to claim 20, Duthel et al disclose (fig. 3) the frequency response circuit (360) of wherein adjustment (increase, decrease, alter, balance) of the first frequency response (responsivity g1, g2, i.e. gains) and the second frequency response (responsivity g1, g2, i.e. gains) is to adjust (increase, decrease, alter, balance) a location of one or both peaking amplitudes (amplitudes) to remove a difference (difference), (paragraph [0014]) in peaking amplitudes (amplitudes) of each of the first amplifier (125a) and the second amplifier (125b), such that the location of the one or both peaking amplitudes (amplitudes) match (match) between the first path (first in-phase tributary path 120a & 125a) and the second path (second in-phase tributary path 120b & 125b), (paragraphs [0035], [0037]). Duthel et al fail to disclose between a negative terminal and a positive terminal of each of the first amplifier and the second amplifier. Griffith discloses (fig. 2) between a negative terminal (negative terminal 4) and a positive terminal (positive terminal 3) of each of the first amplifier (U3) and the second amplifier (U6) as taught by Griffith in order to remove the amplitudes differences resulting in substantially reducing the signal produced by the common mode photocurrents of the two photodetectors, (paragraphs [0024], [0036] to Griffith).
Conclusion
22. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878